Citation Nr: 0710474	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-38 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

Initially, the Board notes that there are inconsistencies 
with the procedural process in this case.  Initially, the 
veteran filed his claim for service connection for diabetes 
mellitus in September 2001.  Service connection was denied in 
June 2002.  In July 2002, after receipt of additional 
evidence, service connection was granted effective July 9, 
2001 and a disability evaluation of 20 percent was assigned.  
In November 2002, the veteran filed a claim for an increased 
evaluation.  In December 2002, the veteran filed another 
claim for an increased evaluation.  By rating decision dated 
in April 2003, the RO stated that the veteran filed a claim 
for increased evaluation in November 2001 but did not address 
the issue in the rating decision.  That particular rating 
decision granted an earlier effective date for service 
connection for diabetes mellitus and granted service 
connection for erectile dysfunction and special monthly 
compensation based on loss of use of a creative organ.  In 
November 2003, the veteran filed a notice of disagreement 
(NOD) with his 20 percent rating, outside the one-year period 
allowed to be considered timely a timely NOD with the July 
2002 rating decision.  In July 2004, the RO issued a 
Statement of the Case (SOC) for the issue of an increased 
evaluation for diabetes mellitus.  The veteran submitted his 
VA Form 9 in October 2004.  Supplemental Statements of the 
Case (SSOCs) were issued in November 2004, January 2005, 
February 2005, and March 2005.  In March 2005, the veteran 
submitted an argument with the February 2005 SSOC.

While technically VA did not issue a rating decision on the 
issue of increased rating for diabetes mellitus, the SOC will 
be construed as a rating action.  The VA Form 9 will be 
construed as an NOD, the February 2005 SSOC will be construed 
as the SOC, and the correspondence from the veteran received 
in February 2005 will be construed as a timely substantive 
appeal.  In sum, the Board is of the opinion that an appeal 
with respect to the issue of entitlement to an evaluation in 
excess of 20 has been perfected, and any procedural errors in 
the development and consideration of this claim by the RO are 
non prejudicial to the veteran, and do not warrant another 
remand and further delay of the appellate process.  


FINDING OF FACT

The veteran's diabetes mellitus has not been shown to require 
regulation of activities.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic 
Code 7913 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  



I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006). 

A letter dated in January 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The January 2003 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

Since the RO assigned the 20 percent disability rating at 
issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).
 
The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The veteran was also accorded a VA examination in January 
2003.  38 C.F.R. § 3.159(c)(4).  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disorders 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The January 
2003 VA examination report is thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  Thus, 
consideration of possible "staged" ratings on appeal from a 
rating that assigns an initial disability evaluation is not 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The veteran is currently assigned a 20 percent disability 
evaluation for his diabetes mellitus pursuant to 38 C.F.R. § 
4.119, Diagnostic Code 7913.  Under that diagnostic code, a 
20 percent disability evaluation is assigned for diabetes 
mellitus requiring insulin and restricted diet; or, an oral 
hypoglycemic agent and restricted diet.  A 40 percent 
disability evaluation is contemplated for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  "Regulation of activities," is defined in 
Diagnostic Code 7913 as "avoidance of strenuous occupational 
and recreational activities."  Id.  A 60 percent disability 
evaluation applies if the disorder requires insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Id.  A 100 percent 
disability evaluation is assigned if the disorder requires 
more than one daily injection of insulin, a restricted diet, 
and regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated. Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher evaluation for diabetes 
mellitus.  Although the veteran has claimed that his diabetes 
mellitus requires insulin, restricted diet, and regulation of 
activities, the medical evidence as a whole does not show 
that his diabetes mellitus requires restricted activities.  

The veteran has submitted a form, dated in October 2004, and 
completed by Dr. N.A., who checked the box associated with an 
evaluation that the veteran's diabetes required regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic health care provider.  Dr. 
N.A. also checked a box indicating that the veteran's 
diabetes only required insulin or oral hypoglycemic agent and 
restricted diet, but not restriction of activities.

In December 2004, the RO received a statement from Dr. N.A. 
which stated that the veteran had been their patient since 
June 2004, that he was an insulin dependent diabetic, that 
his sugar was out of control and his A1C was 7.7.  In 
addition, Dr. N.A. noted that the veteran had been taking 
insulin according to the schedule but would still need the 
Lantus to maintain the base line insulin so that he could 
keep his sugar at a more acceptable level.  

In February 2005, Dr. N.A. submitted a statement that the 
veteran was having problems with controlling his blood sugar, 
that he was taking insulin, Glucophage, and Starlix, and that 
he had very labile blood sugars in the past two to three 
years.

Although Dr. N.A. has indicated that the veteran's activities 
are restricted, Dr. N.A. did not specify the activities being 
restricted and there is no contemporaneous medical evidence 
noting such restrictions.  Further, Dr. N.A. checked a 
conflicting box, indicating that activity was not restricted.  
In light of the conflict and lack of any supporting rationale 
or contemporaneous supporting medical evidence the Board will 
accord no probative value to Dr. N.A. checking the box 
indicating that the veteran's activities are restricted.

The Board notes that a January 2003 Progress Note states that 
the veteran was advised to routinely combine cardio-vascular 
exercise with resistant exercises safely and as tolerable to 
improve fitness, range of motion, strength and flexibility.  
In June 2004, the veteran's primary care provider noted that 
he was encouraged to perform daily exercise safely and as 
tolerable (low intensity aerobic and resistant).  

The question here is whether the exercise recommendation 
qualifies as "restriction of activities" for rating 
purposes.  The Board concludes that it does not.  The veteran 
underwent a VA examination in January 2003 where the examiner 
noted that the veteran continued his activities as usual.  
The fact that the veteran's exercise must be must be done 
safely and as tolerable does not intimate that it is 
restricted in any way.  

In light of the foregoing, the Board finds that the criteria 
for a 40 percent rating under Diagnostic Code 7913 have not 
been met.

In addition, Dr. N.A. indicated that the veteran the 
veteran's diabetes required regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic health care provider, the criteria for the 60 
percent evaluation.  

However, the Board also finds that the preponderance of the 
evidence shows that the veteran's diabetes mellitus does not 
approximate, or more nearly approximate, the criteria 
required for a 60 percent or 100 percent evaluation under 
this code.  In reaching this conclusion, the Board 
acknowledges that in addition to being insulin dependent and 
requiring adherence to a diabetic diet, the medical evidence 
does reflect that the veteran injects insulin twice a day; 
was hospitalized in November 2002 for symptomatic 
hyperglycemia, insulin initiation, and diabetic teaching; and 
has lost over 100 pounds.  However, the most recent VA 
treatment records indicate that the veteran was seen on an 
outpatient basis from January 2003 to June 2004 a maximum of 
eight times, none of which required that the veteran was 
hospitalized or sent to a diabetic health care provider.  In 
addition, although the evidence shows that the veteran lost 
more than 100 pounds, this was medically recommended as he is 
morbidly obese.  

The veteran requires insulin injections and a restricted 
diet, but does not require regulation of his activities.  
Therefore, his level of disability more nearly approximates 
the criteria for a 20 percent disability rating than the 
criteria for a higher rating.  Thus, the preponderance of the 
evidence is against the assignment of a disability rating 
greater than 20 percent.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, type II is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


